Had any accident happened in this case, over which the defendant reasonably could not have been expected to have any control, which prevented him from bringing up his appeal, it would be the duty of this Court to grant the writ of certiorari as prayed for. But that has not been the case; he trusted to another to do what he ought *Page 63 
to have done himself, and as that trust has been improperly placed he must abide the consequence. I think the writ prayed for cannot be granted.
And of this opinion were the other judges. So the writ was refused.
PER CURIAM.                                             Motion denied.
Cited: Collins v. Nall, 14 N.C. 226; Hester v. Hester, 20 N.C. 456. *Page 64 
(105)
IN EQUITY